
	
		I
		112th CONGRESS
		1st Session
		H. R. 911
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the National Telecommunications and
		  Information Administration and the Federal Communications Commission to conduct
		  an inventory of broadband spectrum, to authorize the Commission, contingent on
		  the completion of such inventory, to conduct auctions of voluntarily
		  relinquished spectrum usage rights and to share the revenues with the licensees
		  who relinquished such rights, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spectrum Inventory and Auction Act of
			 2011.
		2.Inventory of
			 broadband spectrumPart B of
			 title I of the National Telecommunications and Information Administration
			 Organization Act (47 U.S.C. 921 et seq.) is amended by adding at the end the
			 following new section:
			
				119.Inventory of
				broadband spectrum
					(a)In
				generalThe Assistant
				Secretary and the Commission shall conduct an inventory of each broadband radio
				spectrum band of frequencies listed in the United States Table of Frequency
				Allocations. Such inventory shall include—
						(1)the radio services authorized to operate in
				each band of frequencies;
						(2)the identity of each Federal or non-Federal
				user within each such radio service authorized to operate in each band of
				frequencies;
						(3)the activities, capabilities, functions, or
				missions (including whether such activities, capabilities, functions, or
				missions are space-based, air-based, or ground-based) supported by the
				transmitters, end-user terminals or receivers, or other radio frequency devices
				authorized to operate in each band of frequencies;
						(4)the total amount of spectrum, by band of
				frequencies, assigned or licensed to each Federal or non-Federal user (in
				percentage terms and in sum) and the geographic areas covered by their
				respective assignments or licenses;
						(5)the approximate number of transmitters,
				end-user terminals or receivers, or other radio frequency devices authorized to
				operate, as appropriate to characterize the extent of use of each radio service
				in each band of frequencies;
						(6)an approximation of the extent to which
				each Federal or non-Federal user is using, by geography, each band of
				frequencies, such as the amount and percentage of time of use, number of end
				users, or other measures as appropriate to the particular band and radio
				service; and
						(7)to the greatest
				extent possible—
							(A)contour maps or
				other information that illustrate the coverage area, receiver performance, and
				other parameters relevant to an assessment of the availability of spectrum in
				each band;
							(B)for each band or range of frequencies, the
				identity of each entity offering unlicensed services and the types and
				approximate number of unlicensed intentional radiators verified or certified by
				the Commission that are authorized to operate; and
							(C)for non-Federal
				users, any commercial names under which facilities-based service is offered to
				the public using the spectrum of the non-Federal user, including the commercial
				names under which the spectrum is being offered through resale.
							(b)Updates of
				inventoryThe Assistant
				Secretary and the Commission shall make all reasonable efforts to update the
				inventory conducted under subsection (a) on a quarterly basis, but in no event
				shall the updates of the inventory be made less frequently than
				semiannually.
					(c)Reports to
				Congress
						(1)Inventory
				reportsNot later than
				December 31, 2011, and biennially thereafter, the Assistant Secretary and the
				Commission shall submit to the Committee on Commerce, Science, and
				Transportation of the Senate and to the Committee on Energy and Commerce of the
				House of Representatives a report containing—
							(A)the results of the inventory conducted
				under subsection (a), including any updates to the information in the inventory
				pursuant to subsection (b);
							(B)a description of
				any information the Assistant Secretary or the Commission determines is
				necessary for the inventory but that is unavailable; and
							(C)a description of
				any information with respect to which the head of an Executive agency has
				notified the Assistant Secretary under subsection (e)(1)(A).
							(2)Relocation
				reportsNot later than July
				1, 2012, and biennially thereafter, the Assistant Secretary and the Commission
				shall submit to the Committee on Commerce, Science, and Transportation of the
				Senate and the Committee on Energy and Commerce of the House of Representatives
				a report containing a recommendation of which bands of frequencies inventoried
				under subsection (a), if any, should be reallocated or otherwise made available
				for shared access and an explanation of the basis for that
				recommendation.
						(d)Availability on
				Internet
						(1)In
				generalNot later than March 31, 2012, the Assistant Secretary
				and the Commission shall make the inventory conducted under subsection (a)
				available to the public on an Internet website.
						(2)UpdatesNot
				later than 30 days after each update of the inventory under subsection (b), the
				Assistant Secretary and the Commission shall update the information posted on
				the Internet website under paragraph (1).
						(e)National
				security exception
						(1)In
				general
							(A)Notification by
				agency headIf the head of an
				Executive agency (as defined in section 105 of title 5, United States Code)
				determines that public disclosure of certain information held by such agency or
				a licensee of non-Federal spectrum and required to be included in the inventory
				under subsection (a) would reveal classified national security information and
				such public disclosure would be detrimental to national security, the agency
				head shall notify the Assistant Secretary of that determination and shall
				include descriptions of the activities, capabilities, functions, or missions
				(including whether they are space-based, air-based, or ground-based) supported
				by the information being withheld.
							(B)Information
				providedThe agency head shall provide to the Assistant
				Secretary—
								(i)the publicly
				releasable information required by
				subsection (a);
								(ii)to the maximum
				extent practicable, a summary description, suitable for public release, of the
				classified national security information; and
								(iii)a classified
				annex, under appropriate cover, containing the classified national security
				information that the agency head has determined must be withheld from public
				disclosure.
								(2)Additional
				disclosureThe annex required
				under
				paragraph (1)(B)(iii) shall be
				provided to the congressional committees described in
				subsection (c)(1) but shall not be
				released to the public or provided to any unauthorized person through the
				website described in subsection (d) or any other means.
						(3)National
				Security Council consultationPrior to any public release of the
				inventory conducted under subsection (a), including submission of a report
				under subsection (c)(1) and the release of any information on the Internet
				under subsection (d), the Assistant Secretary and the Commission shall—
							(A)make available to
				the National Security Council the information that the Assistant Secretary and
				the Commission plan to release to the public;
							(B)allow the National
				Security Council not fewer than 30 days to identify information that should not
				be released to the public because such release would threaten national
				security; and
							(C)not release to the
				public or provide to any unauthorized person through the website described in
				subsection (d) or any other means any information identified by the National
				Security Council under subparagraph (B).
							(f)Use of agency
				resourcesIn conducting the
				inventory under subsection (a), the Assistant Secretary and the Commission
				shall first use NTIA and Commission resources, including existing databases,
				field testing, and recordkeeping systems, and only request information from
				Federal and non-Federal users if such information cannot be obtained using such
				resources.
					.
		3.Voluntary
			 incentive auction revenue sharing
			(a)In
			 generalSection 309(j)(8) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—
				(1)in subparagraph
			 (A), by striking (D), and (E), and inserting (D), (E),
			 and (F),;
				(2)in the first
			 sentence of subparagraph (B), by inserting and except as provided in
			 subparagraph (F) after subparagraph (A);
				(3)in subparagraph
			 (C)(i), by inserting and subparagraph (F) after
			 subparagraph (E)(ii);
				(4)in subparagraph
			 (E)(ii), by inserting and except as provided in subparagraph (F)
			 after Notwithstanding subparagraph (A); and
				(5)by adding at the
			 end the following new subparagraph:
					
						(F)Voluntary
				incentive auction revenue sharing
							(i)In
				generalSubject to clause (iv), notwithstanding subparagraphs
				(A), (B), and (E), if the Commission determines that it is consistent with the
				public interest in utilization of the spectrum for a licensee to relinquish
				voluntarily some or all of its licensed spectrum usage rights in order to
				permit the assignment of new initial licenses or the allocation of spectrum for
				unlicensed use subject to new service rules, the proceeds from the use of a
				competitive bidding system under this subsection in granting such rights to
				another licensee shall be shared, in an amount or percentage that the
				Commission considers appropriate and that is more than de minimis, with the
				licensee who voluntarily relinquished such rights.
							(ii)Amounts not
				shared deposited in TreasuryIn any case in which a licensee
				voluntarily relinquishes licensed spectrum usage rights under clause (i), the
				Commission shall deposit in the Treasury any portion of the proceeds described
				in such clause that the Commission does not share with the licensee.
							(iii)Treatment of
				deposits of successful biddersNotwithstanding subparagraph (C)(i), in the
				case of a person who has paid a deposit to bid in a system of competitive
				bidding used to grant spectrum usage rights voluntarily relinquished under
				clause (i) and who has been granted such rights under such system, the
				Commission may treat such deposit as proceeds under this subparagraph if the
				Commission considers it appropriate.
							(iv)Authority
				contingent on completion of broadband spectrum inventoryThe Commission shall have no authority to
				auction spectrum rights voluntarily relinquished in accordance with clause (i)
				until the Assistant Secretary of Commerce for Communications and Information
				and the Commission submit the initial report required by subsection (c)(1) of
				section 119 of the National Telecommunications and Information Administration
				Organization Act (relating to the inventory of broadband spectrum conducted
				under subsection (a) of such section) and make such inventory available on an
				Internet website (as required by subsection (d)(1) of such
				section).
							.
				(b)Federal
			 Communications Commission actionNot later than 180 days after
			 the date of enactment of this Act, the Federal Communications Commission shall
			 establish rules for the implementation of voluntary incentive auction revenue
			 sharing under subparagraph (F) of section 309(j)(8) of the Communications Act
			 of 1934, as added by subsection (a)(5).
			(c)Prohibition on
			 Federal Communications Commission actionThe Federal
			 Communications Commission may not reclaim frequencies of broadcast television
			 licensees or any other licensees directly or indirectly on an involuntary basis
			 under subparagraph (F) of section 309(j)(8) of the Communications Act of 1934,
			 as added by subsection (a)(5).
			4.Extension of FCC
			 auction authoritySection
			 309(j)(11) of the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is amended
			 by striking 2012 and inserting 2020.
		
